 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL LENOIR SMITH,                         No. 2:18-cv-2942 KJM AC P
12                       Plaintiff,
13            v.                                       ORDER
14       CALIFORNIA DEPARTMENT OF
         CORRECTIONS AND
15       REHABILITATIONS, et al.,
16                       Defendants.
17

18           I.     Introduction

19           Plaintiff is a state prisoner at California State Prison Corcoran (CSP-COR),1 under the

20   authority of the California Department of Corrections and Rehabilitation (CDCR). Plaintiff

21   proceeds pro se with a civil rights complaint filed pursuant to 42 U.S.C. § 1983, and a request for

22   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The complaint names as

23   defendants CDCR and thirty-three individual defendants at four institutions. Plaintiff also seeks a

24   temporary restraining order (TRO). This action is referred to the undersigned pursuant to

25
     1
       Plaintiff filed this action while a prisoner at Mule Creek State Prison (MCSP). However,
26   CDCR’s Inmate Locator website indicates that plaintiff is now incarcerated at CSP-COR. See
     https://inmatelocator.cdcr.ca.gov This Court may take judicial notice of facts that are
27   capable of accurate determination by sources whose accuracy cannot reasonably be questioned.
     Fed. R. Evid. 201; see also City of Sausalito v. O’Neill, 386 F.3d 1186, 1224 n.2 (9th Cir. 2004)
28   (“We may take judicial notice of a record of a state agency not subject to reasonable dispute.”).
                                                         1
 1   28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the reasons that follow, plaintiff’s request
 2   to proceed in forma pauperis is granted; his TRO request is denied; and the complaint is
 3   dismissed with leave to amend.
 4            II.    In Forma Pauperis Application
 5            Plaintiff has submitted an affidavit and prison trust account statement that make the
 6   showing required by 28 U.S.C. § 1915(a). See ECF No. 2; see also ECF No. 6. Accordingly,
 7   plaintiff’s request to proceed in forma pauperis will be granted.
 8            Plaintiff must still pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
 9   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
10   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
11   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
12   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
13   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
14   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
15   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
16   § 1915(b)(2).
17            III.   Screening of Plaintiff’s Complaint
18                   A.      Legal Standards for Screening Prisoner Civil Rights Complaints
19            The court is required to screen complaints brought by prisoners seeking relief against a
20   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
21   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
22   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
23   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
24   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
25   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
26   1984).
27            Rule 8 of the Federal Rules of Civil Procedure “requires only ‘a short and plain statement
28   of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair
                                                          2
 1   notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v.
 2   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
 3   “[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
 4   demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
 5   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly at 555). To survive dismissal for failure to
 6   state a claim, “a complaint must contain sufficient factual matter, accepted as true, to “state a
 7   claim to relief that is plausible on its face.’” Iqbal at 678 (quoting Twombly at 570). “A claim
 8   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
 9   reasonable inference that the defendant is liable for the misconduct alleged.
10           “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however
11   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
12   lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,
13   106 (1976) (internal quotation marks omitted)). See also Fed. R. Civ. P. 8(e) (“Pleadings shall be
14   so construed as to do justice.”). Additionally, a pro se litigant is entitled to notice of the
15   deficiencies in the complaint and an opportunity to amend, unless the complaint’s deficiencies
16   cannot be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
17                   B.      Plaintiff’s Allegations
18           The complaint names CDCR as a defendant in this action together with thirty-three
19   individual defendant correctional officers at four different correctional institutions. See ECF No.
20   1. Plaintiff has also separately filed numerous additional documents in support of his complaint.
21   See ECF Nos. 10, 12, 14. The complaint and its numerous supporting documents recount events
22   spanning the period of 2002 to the present.
23           Plaintiff alleges that he learned, in 2015, that his CDCR records perpetuated a false
24   statement from his Sacramento County records that plaintiff had been convicted in 2002 of
25   attempted murder of a peace officer, a charge for which plaintiff was acquitted. Plaintiff contends
26   that he had long suspected the perpetuation of this falsehood due to the ongoing retaliatory
27   conduct against him by numerous correctional officials, including the filing of numerous Rules
28   Violation Reports (RVRs), prolonged stays in Administrative Segregation (Ad Seg), and attempts
                                                         3
 1   on plaintiff’s life. Plaintiff also contends that at the December 2015 hearing on his motion for
 2   resentencing under Proposition 36, the district attorney argued that plaintiff really did intend to
 3   murder a peace officer in 2000 despite his acquittal in 2002. Plaintiff is currently serving a
 4   sentence of 25-years-to-life for violation of California Health and Safety Code § 11352(a)
 5   (transportation of controlled substance), a non-violent offense. ECF No. 1 at 6.
 6          It appears that in August 2017, plaintiff succeeded in having the disputed conviction
 7   information removed from his CDCR file. Plaintiff states that on August 14, 2017, his Appeal
 8   Log No. CMF-M-17-01627 was granted on Second Level Review by Warden Fox, who ruled in
 9   pertinent part, ECF No. 1 at 19:
10                  The Appeal Review was able to identify the appellant was not
                    convicted of the charge of assault on Sac County Deputy and was
11                  able to delete the statement of (“Assault on a Sac County Deputy
                    (attempted to throw Deputy off of tier)”) in the SOMS2 inmate
12                  precautions section due to it not being factual.
13          At plaintiff’s request, the court takes judicial notice of another of his many federal cases,
14   Smith v. Albee, Case No. 2:15-cv-1598 JAM KJN P.3 Filed in 2015, that case now proceeds with
15   a Second Amended Complaint on plaintiff’s due process claims against the Sacramento County
16   Sheriff’s Department and Sergeant Gregory (previously misidentified as Sergeant Alexander)
17   based on their alleged failure to correct internal records to reflect that plaintiff was acquitted of
18   the attempted murder charge. Plaintiff alleges in that case that he discovered the problem in 2015
19   when he was out-to-court at the Sacramento County Main Jail and realized that the Sheriff’s
20   Department’s electronic files and a locator card specific to plaintiff stated that he had attempted to
21   murder Deputy Albee. Plaintiff’s other claims, including against Albee, have been dismissed
22   because precluded by the statute of limitations. (See e.g., id. at ECF No. 26.)
23          In the instant case, plaintiff generally alleges the denial of his rights to be free from
24   retaliation and cruel and unusual punishment under the First and Eighth Amendments, and the
25
     2
26     The Strategic Offender Management System (SOMS) is CDCR’s electronic records system.
     3
       This court may take judicial notice of its own records and the records of other courts. See
27   United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson,
     631 F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201.
28
                                                         4
 1   denial of his due process rights under the Fourteenth Amendment. Plaintiff generally seeks
 2   damages, preliminary and permanent injunctive relief, and the “audit of all CDCR classification
 3   files, Ad Seg placement orders and informational chronos indicating attempted murder of a peace
 4   officer.” ECF No. 1 at 25.
 5                  C.      Analysis
 6          The following discussion informs plaintiff of the deficiencies in his complaint, which
 7   require its dismissal, and sets forth the legal standards that will apply to the court’s review of
 8   plaintiff’s amended complaint, should he choose to file one.
 9                          1.      Format of the Complaint
10          The screening of plaintiff’s complaint is difficult because the complaint makes myriad
11   factual allegations and constitutional claims against numerous defendants at several different
12   locations, arising from events that occurred over a period of nearly twenty years. Such a pleading
13   is often characterized as a “shotgun” or “kitchen-sink” complaint “in which a plaintiff brings
14   every conceivable claim against every conceivable defendant.” Gurman v. Metro Hous. &
15   Redevelopment Auth., 842 F. Supp. 2d 1151, 1153 (D. Minn. 2011) (fn. omitted). Such
16   complaints are difficult to decipher and require inordinate time to identify potentially relevant
17   matters.
18          For these reasons, the court finds that the instant complaint fails to meet the “short and
19   plain statement” requirements of Rule 8, Federal Rules of Civil Procedure. See Fed. R. Civ. P.
20   8(a). The complaint also fails to comply with Rule 20, which authorizes multiple defendants in a
21   single action only if their challenged conduct arises out of common events and reflects common
22   questions of law or fact. See Fed. R. Civ. P. 20(a)(2); see also George v. Smith, 507 F.3d 605,
23   607 (7th Cir. 2007) (“[u]nrelated claims against different defendants belong in different suits.”);
24   cf. Fed. R. Civ. P. 18(a) (plaintiff may join multiple claims only against a single defendant).
25   Should plaintiff file an amended complaint, his allegations must be set forth simply, concisely
26   and directly. Fed. R. Civ. P. 8(d)(1); see also McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.
27   1996) (setting forth pleading guidelines and examples).
28   ////
                                                         5
 1                          2.      Defendants
 2          CDCR is not a proper defendant in this action. As a state agency, CDCR is not a “person”
 3   who may be sued under Section 1983. See Will v. Mich. Dept. of State Police, 491 U.S. 58, 71
 4   (1989) (“[N]either a State nor its officials acting in their official capacities are ‘persons’ under
 5   § 1983.”); see also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh
 6   Amendment immunity extends to state agencies); Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.

 7   1995) (per curiam) (prisoner’s Eighth Amendment claims against CDCR for damages and injunctive

 8   relief barred by Eleventh Amendment immunity).

 9          CDCR Secretary Ralph Diaz may be an appropriate defendant in his official capacity, to
10   the extent plaintiff properly seeks injunctive relief, even if he had no personal involvement in the
11   challenged conduct. A claim for prospective injunctive relief against a state official in his official
12   capacity is not barred by the Eleventh Amendment provided the official has authority to
13   implement the requested relief. Will, 491 U.S. at 92; see also Hartmann v. California Dep’t of
14   Corr. & Rehab., 707 F.3d 1114, 1127 (9th Cir. 2013) (“A plaintiff seeking injunctive relief
15   against the State is not required to allege a named official’s personal involvement in the acts or
16   omissions constituting the alleged constitutional violation.”) (citing Hafer v. Melo, 502 U.S. 21,
17   25 (1991), and Kentucky v. Graham, 473 U.S. 159, 166 (1985)).
18          Plaintiff’s allegations against the numerous individual correctional officials (who, to the
19   extent they reappear in an amended complaint, should be named as defendants in both their
20   individual and official capacities) are subject to the legal standards identified below. In an
21   amended complaint, plaintiff must identify the specifically challenged conduct of each defendant.
22   See Rizzo v. Goode, 423 U.S. 362, 371 (1976). “A person ‘subjects’ another to the deprivation of
23   a constitutional right, within the meaning of [S]ection 1983, if he does an affirmative act,
24   participates in another’s affirmative acts or omits to perform an act which he is legally required to
25   do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743
26   (9th Cir. 1978); see also Leer v. Murphy, 844 F.2d 628, 633 (9th Cir.1988) (“The inquiry into
27   causation must be individualized and focus on the duties and responsibilities of each individual
28   defendant whose acts or omissions are alleged to have caused a constitutional deprivation.”)
                                                         6
 1   (citations omitted.) A complaint that fails to identify the specific acts of each defendant that
 2   allegedly violated plaintiff’s rights fails to meet the notice requirements of Rule 8(a).
 3   Hutchinson v. United States, 677 F.2d 1322, 1328 n.5 (9th Cir. 1982).
 4                          3.      Legal Standards
 5          Plaintiff is informed of the following legal standards for stating potentially cognizable
 6   claims in an amended complaint. Review of these standards will demonstrate the principal
 7   deficiencies in plaintiff’s claims as currently framed, particularly alleged retaliation premised on
 8   matters not protected by the First Amendment; alleged denial of due process where no further
 9   process is due; and alleged cruel and unusual punishment for routine conditions of confinement.
10                                  a.      Retaliation
11          “Within the prison context, a viable claim of First Amendment retaliation entails five
12   basic elements: (1) An assertion that a state actor took some adverse action against an inmate
13   (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
14   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate
15   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (fn. and citations
16   omitted). Filing administrative grievances and initiating litigation are protected activities, and it
17   is impermissible for prison officials to retaliate against prisoners for engaging in these activities.
18   Rhodes, 408 F.3d at 567-68.
19          Direct and tangible harm will support a First Amendment retaliation claim even without
20   demonstration of a chilling effect on the further exercise of a prisoner’s First Amendment rights.
21   Rhodes, at 568 n.11. The alleged retaliatory conduct, in itself, need not violate a constitutional
22   right. Pratt v. Rowland, 65 F.3d 802, 806 (1995) (to prevail on a retaliation claim, plaintiff need
23   not “establish an independent constitutional interest” was violated); see also Hines v. Gomez,
24   108 F.3d 265, 268 (9th Cir.1997) (upholding jury determination of retaliation based on filing of a
25   false rules violation report); Rizzo v. Dawson, 778 F.2d 527, 531 (transfer of prisoner to a
26   different prison constituted adverse action for purposes of retaliation claim). Rather, the interest
27   asserted in a retaliation claim is the right to be free of conditions that would not have been
28   imposed but for the alleged retaliatory motive. However, not every allegedly adverse action will
                                                          7
 1   support a retaliation claim; there must be some nexus between the protected conduct and alleged
 2   adverse action. See e.g. Huskey v. City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000)
 3   (retaliation claim cannot rest on “the logical fallacy of post hoc, ergo propter hoc, literally, ‘after
 4   this, therefore because of this’”) (citation omitted).
 5                                   b.      Due Process
 6           The Due Process Clause protects prisoners from being deprived of liberty without due
 7   process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). To state a cause of action for
 8   deprivation of due process, a plaintiff must first establish the existence of a liberty interest for
 9   which the protection is sought. “States may under certain circumstances create liberty interests
10   which are protected by the Due Process Clause.” Sandin v. Conner, 515 U.S. 472, 483-84 (1995).
11   Liberty interests created by state law are generally limited to freedom from restraint which
12   “imposes atypical and significant hardship on the inmate in relation to the ordinary incidents of
13   prison life.” Sandin, 515 U.S. at 484.
14           Significantly, prisoners do not have a liberty interest in being free from false accusations
15   of misconduct. This means that the falsification of a report, even when intentional, does not alone
16   give rise to a claim under § 1983. Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989)
17   (“Sprouse’s claims based on the falsity of the charges and the impropriety of Babcock’s
18   involvement in the grievance procedure, standing alone,4 do not state constitutional claims.”);
19   Freeman v. Rideout, 808 F.2d 949, 951 (2nd Cir. 1986) (“The prison inmate has no
20   constitutionally guaranteed immunity from being falsely or wrongly accused of conduct which
21   may result in the deprivation of a protected liberty interest.”); Hanrahan v. Lane, 747 F.2d 1137,
22   1141 (7th Cir. 1984) (“[A]n allegation that a prison guard planted false evidence which implicates
23   an inmate in a disciplinary infraction fails to state a claim for which relief can be granted where
24   the procedural due process protections . . . are provided.”). “[T]he fact that a prisoner may have
25   been innocent of disciplinary charges brought against him and incorrectly held in administrative
26
     4
27     The filing of a disciplinary charge against the plaintiff in Sprouse was found actionable as part
     of a retaliation claim, because allegedly filed in retaliation for plaintiff pursuing his First
28   Amendment rights, viz., filing a grievance. Sprouse, 870 F.2d at 452.
                                                         8
 1   segregation does not raise a due process issue. The Constitution demands due process, not error-
 2   free decision-making.” Jones v. Woodward, 2015 WL 1014257, *2, 2015 U.S. Dist. LEXIS
 3   27885, at *5 (E.D. Cal. 2015) (citing Ricker v. Leapley, 25 F.3d 1406, 1410 (8th Cir. 1994);
 4   McCrae v. Hankins, 720 F.2d 863, 868 (5th Cir. 1983)).
 5          Further, “[p]rison disciplinary proceedings are not part of a criminal prosecution, and the
 6   full panoply of rights due a defendant in such proceedings does not apply.” Wolff, 418 U.S. at
 7   556. Rather, the minimum procedural requirements that must be met in a prison disciplinary
 8   proceedings are as follows: (1) written notice of the charges; (2) at least 24 hours between the
 9   time the prisoner receives written notice and the time of the hearing, so that the prisoner may
10   prepare his defense; (3) a written statement by the fact finders of the evidence they rely on and
11   reasons for taking disciplinary action; (4) the right of the prisoner to call witnesses and present
12   documentary evidence in his defense, when permitting him to do so would not be unduly
13   hazardous to institutional safety or correctional goals; and (5) legal assistance to the prisoner
14   where the prisoner is illiterate or the issues presented are legally complex. Id. at 563-71. As long
15   as the five minimum Wolff requirements are met in a prison disciplinary proceeding, due process
16   has been satisfied. Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994).
17                                  c.      Cruel and Unusual Punishment
18          “After incarceration, only the unnecessary and wanton infliction of pain constitutes cruel
19   and unusual punishment forbidden by the Eighth Amendment.” Whitley v. Albers, 475 U.S. 312,
20   319 (1986) (internal citations and punctuation omitted) (citing Ingraham v. Wright, 430 U.S. 651,
21   670 (1977); Estelle v. Gamble, 429 U.S. 97,103 (1976)). The challenged conduct must also be,
22   “objectively, ‘sufficiently serious.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citations
23   omitted). “The objective component of an Eighth Amendment claim is therefore contextual and
24   responsive to contemporary standards of decency. For instance, extreme deprivations are
25   required to make out a conditions-of-confinement claim. Because routine discomfort is part of
26   the penalty that criminal offenders pay for their offenses against society, only those deprivations
27   denying the minimal civilized measure of life’s necessities’ are sufficiently grave to form the
28   ////
                                                        9
 1   basis of an Eighth Amendment violation.” Hudson v. McMillian, 503 U.S. 1, 8-9 (1992)
 2   (citations and internal quotation marks omitted).
 3           More specifically, “[t]he issuance of Rules Violation Reports, even if false, does not rise
 4   to the level of cruel and unusual punishment.” Cauthen v. Rivera, 2013 WL 1820260, at *10,
 5   2013 U.S. Dist. LEXIS 62472, at *24 (E.D. Cal. 2013) (and cases cited therein); Jones v. Prater,
 6   2012 WL 1979225, at *2, 2012 U.S. Dist. LEXIS 76486, at *5-6 (E.D. Cal. 2012) (“[P]laintiff
 7   cannot state a cognizable Eighth Amendment violation based on an allegation that defendants
 8   issued a false rules violation against plaintiff.”).
 9           IV.     Leave to File a First Amended Complaint
10           For the foregoing reasons, the instant complaint will be dismissed. Plaintiff will be
11   granted leave to file a proposed First Amended Complaint (FAC) within thirty days, in which he
12   may attempt to state a cognizable federal claim subject to the standards set forth above. The FAC
13   must be on the form provided herewith, labeled “First Amended Complaint,” and provide the case
14   number assigned this case. The FAC must be complete in itself without reference to the original
15   complaint. See Local Rule 15-220; Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Any
16   documents relevant to the FAC must be attached as exhibits thereto; the court will not further
17   review plaintiff’s myriad filings to locate potentially relevant exhibits.
18           The FAC will be screened by the court pursuant to 28 U.S.C. § 1915A. Failure to timely
19   file a FAC will result in the dismissal of this action without prejudice.
20           V.      Request for Temporary Restraining Order
21           Plaintiff asks the court to issue a temporary restraining order “enjoining the defendants
22   from continuing to fabricate reports against plaintiff and from continuing to refer to dismissed
23   charges in a manner that gives an appearance that it is still pending.” ECF No. 3 at 10.
24           Under Rule 65, Federal Rules of Civil Procedure, “[t]he court may issue a temporary
25   restraining order without written or oral notice to the adverse party” only if “specific facts in an
26   affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or
27   damage will result to the movant before the adverse party can be heard in opposition.” Fed. R.
28   Civ. P. 65(b)(1). Obtaining ex parte relief under Rule 65 is limited to situations where notice to
                                                            10
 1   the adverse party would likely prove useless. See Reno Air Racing Ass’n v. McCord, 452 F.3d
 2   1126, 1130 (9th Cir. 2006) (citing cases). The legal standards for obtaining a temporary
 3   restraining order are essentially identical to those for obtaining a preliminary injunction.5 See
 4   Cal. Indep. Sys. Operator Corp. v. Reliant Energy Servs., Inc., 181 F. Supp. 2d 1111, 1126 (E.D.
 5   Cal. 2001); Lockheed Missile & Space Co., Inc. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323
 6   (N.D. Cal. 1995). “The sole purpose of a preliminary injunction is to ‘preserve the status quo
 7   ante litem pending a determination of the action on the merits.’” Sierra Forest Legacy v. Rey,
 8   577 F.3d 1015, 1023 (9th Cir. 2009) (quoting L.A. Memorial Coliseum Comm’n v. NFL,
 9   634 F.2d 1197, 1200 (9th Cir.1980)). In cases brought by prisoners involving conditions of
10   confinement, any preliminary injunctive relief “must be narrowly drawn, extend no further than
11   necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive
12   means necessary to correct the harm.” 18 U.S.C. § 3626(a)(2).
13          Because there is no cognizable complaint before the court, it is premature to consider
14   plaintiff’s likelihood of success on the merits of his claims and, therefore, the merits of his
15   request for preliminary injunctive relief. Moreover, in light of CDCR granting plaintiff’s relevant
16   inmate appeal and its apparent removal of the challenged statement from SOMS, it does not
17   appear that plaintiff is likely to suffer further harm in the absence of preliminary relief. For these
18   reasons, plaintiff’s request for a temporary restraining order will be denied without prejudice.
19
     5
       In evaluating the merits of a motion for preliminary injunctive relief, the court considers
20   whether the movant has shown that “he is likely to succeed on the merits, that he is likely to
     suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
21   favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense
22   Council, 555 U.S. 7, 20 (2008); accord Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir.
     2009). “At a minimum, a plaintiff seeking preliminary injunctive relief must demonstrate that it
23   will be exposed to irreparable harm. Speculative injury does not constitute irreparable injury
     sufficient to warrant granting a preliminary injunction. A plaintiff must . . . demonstrate
24   immediate threatened injury as a prerequisite to preliminary injunctive relief.” Caribbean Marine
     Serv. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988) (citations omitted). “‘[S]erious
25   questions going to the merits’ and a hardship balance that tips sharply toward the plaintiff can
26   support issuance of an injunction, assuming the other two elements of the Winter test are also
     met.” A preliminary injunction is appropriate when a plaintiff demonstrates . . . “serious
27   questions going to the merits and a hardship balance [] tips sharply toward the plaintiff, . . .
     assuming the other two elements of the Winter test are also met.” Alliance for the Wild
28   Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011).
                                                         11
 1          VI.     Conclusion
 2          For the foregoing reasons, IT IS HEREBY ORDERED that:
 3          1. Plaintiff’s request to proceed in forma pauperis, ECF No. 2, is granted.
 4          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 5   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
 6   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
 7   Director of the California Department of Corrections and Rehabilitation filed concurrently
 8   herewith.
 9          3. Plaintiff’s original complaint, ECF No. 1, is dismissed in its entirety with leave to file a
10   proposed First Amended Complaint (FAC) within thirty (30) days after service of this order,
11   subject to the legal standards set forth herein. Failure to timely file a FAC will result in the
12   dismissal of this action without prejudice.
13          4. Plaintiff’s request for a temporary restraining order, ECF No. 3, is denied without
14   prejudice.
15          5. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a
16   copy of the form complaint used by prisoners in this district to pursue a civil rights action under
17   42 U.S.C. § 1983.
18          SO ORDERED.
19   DATED: July 10, 2019.
20

21

22

23

24

25

26

27

28
                                                        12
